DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tominaga (US 2009/0003862).
Regarding claim 1, Tominaga teaches a multi-beam light source driving device 8 for driving a multi-beam light source 61 including a plurality of light emitting elements 61a-61d (Fig. 1 [0055]), the multi-beam light source driving device comprising: 
a driver 109 that controls a light emitting power of a corresponding light emitting element on a basis of a signal level of each of a plurality of first control signals (Fig. 1 [0054]), the plurality of first control signals being a plurality of analog signals individually corresponding to the plurality of light emitting elements and being input to the driver ([0054]); and 
although not explicitly disclosed, a plurality of first generators must be present in order for the laser to function as intended) that individually generate the plurality of first control signals (corresponding to initial data input; [0070]), wherein some or all of the plurality of first generators are correction parallel units that generate the first control signals including a first correction component (luminance correction factor x(N)) for correcting a variation in the light emitting power (luminance) due to an individual difference of each of the plurality of light emitting elements ([0051, 0069, 0086, 0090]), the correction parallel units including: 
a first multiplier 110 that digitally multiplies a predetermined value  for setting the signal level to a predetermined level and a first correction value for exhibiting the first correction component together ([0082-0083]); 
a first pulse generator (PWM system) that generates a first pulse signal that is a pulse density modulation (pulse width modulation) signal according to a multiplication result by the first multiplier ([0054-0055, 0082-0083]); and 
a first filter (low-pass filter) that generates the first control signal including the first correction component by applying low-pass filter processing LPFs to the first pulse signal ([0055, 0066, 0084]).
Regarding claim 2, Tominaga teaches the multi-beam light source driving device according to claim 1, wherein a specific generator corresponding to a specific element that is a specific light emitting element 61a among the plurality of first generators generates the first control signal of the predetermined level, and wherein each of the first generators other than the specific generator among the plurality of first generators generates a first control signal including the first correction component as the correction parallel unit (note that laser units 61a-61d each comprise an integrated circuit comprising elements 104, 106, 107, and 109, and 
Regarding claim 12, Tominaga teaches an image forming apparatus (Figs. 21A-21B; 0005]) comprising: the multi-beam light source driving device according to claim 1; a substantially cylindrical photoconductor drum 14 that rotates about a rotation axis ([0005]); and a deflector 5 that irradiates a surface of the photoconductor drum with a light beam emitted from each of the plurality of light emitting elements 1 and moves an irradiation position of the light beam with respect to the surface of the photoconductor drum in a direction along the rotation axis (Fig. 21B [0006]). 
The method steps of claim 13 are met by the operation of Tominaga as applied to claim 1.

Allowable Subject Matter
Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record does not disclose or suggest the claimed “wherein the specific generator includes: a second pulse generator that generates a second pulse signal that is a pulse density modulation signal according to the predetermined value” in combination with the remaining limitations of claim 3.
Prior art of record does not disclose or suggest the claimed “wherein a second control signal that is an analog signal different from the plurality of first control signals is input to the driver in addition to the plurality of first control signals, wherein the driver controls the light emitting power of the corresponding light emitting element on a basis of a signal level of each of the plurality of first control signals, and controls the light emitting power of each of the plurality of light emitting elements on a basis of a signal level of the second control signal, wherein the second control signal includes a second correction component for equalizing an irradiation intensity of the light beam to the surface of the photoconductor drum in the direction along the rotation axis, and wherein the predetermined level changes in accordance with the irradiation position of the light beam with respect to the surface of the photoconductor drum in the direction in which the photoconductor drum rotates” in combination with the remaining limitations of claims 4-5 and 11.
Prior art of record does not disclose or suggest the claimed “wherein each of the plurality of first control signals includes a second correction component for equalizing an irradiation intensity of the light beam to the surface of the photoconductor drum in the direction along the rotation axis, wherein the predetermined level changes in accordance with the irradiation position of the light beam with respect to the surface of the photoconductor drum in the direction in which the photoconductor drum rotates, and wherein the first multiplier digitally multiplies together a second correction value for exhibiting the second correction component in addition to the predetermined value and the first correction value” in combination with the remaining limitations of claims 6-10.

Prior Art
The prior art made of record and not relied upon is cited as related art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852